Citation Nr: 1134034	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  98-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a compensable rating for residuals of a left inguinal hernia repair, on appeal from the initial grant of service connection prior to March 25, 2010.

3.  Entitlement to a compensable rating for residuals of a right inguinal hernia repair, on appeal from the initial grant of service connection prior to March 25, 2010.

4.  Entitlement to a rating higher than 10 percent for residuals of a bilateral hernia disability, status post-hernia repair, effective March 25, 2010.

5.  Entitlement to an initial rating higher than 10 percent prior to September 18, 2007, and higher than 30 percent since September 19, 2007 for left epididymitis.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to January 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, dated in September 1997 that denied service connection for residuals of a low back injury and a left testicle condition, and granted service connection and assigned a 0 percent disability rating for a left inguinal hernia disability, effective December 10, 1996; February 1998 that granted service connection and assigned a 0 percent disability rating for right inguinal hernia disability, effective December 10, 1996; and December 2000 that granted service connection and assigned a 10 percent disability rating for left epididymitis, effective December 14, 1998.  In December 2001, the Veteran testified before the Board via videoconference at the RO.

In June 2002, the Board issued a decision that denied service connection for a low back disability and denied compensable ratings for left and right inguinal hernia disabilities.  The Veteran appealed that June 2002 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a July 2004 Order, the Court vacated the Board's decision and remanded the claims to the Board for readjudication in accordance with the Joint Motion.  In November 2009 the Board remanded the claims for additional development, which has been completed.  

An April 2008 rating decision increased the rating for left epididymitis to 30 percent, effective September 19, 2007.  In a January 2011 rating decision, the RO granted a10 percent disability rating for residuals of a bilateral hernia disability, status post-hernia repair, effective March 25, 2010.  However, as the grants do not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As a final introductory matter, in statements the Veteran claimed he is unable to work due to his service-connected disabilities.  Therefore, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claims for increased ratings.  The RO has not expressly develop or adjudicated that issue.  Nevertheless, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The claim for entitlement to TDIU is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A low back disability is not shown to have had onset during service; and the preponderance of the evidence does not show that the Veteran currently has a low back disability that is causally related to an injury, disease, or event of service origin or a service-connected disability.  

2.  From December 10, 1996 to May 17, 2009, a repaired left inguinal hernia was not recurrent, and had no residual manifestation other than a well-healed scar; from May 17, 2009 to March 25, 2010, the symptomatology of the Veteran's service-connected left inguinal hernia repair more nearly approximated that of a recurrent and readily reducible postoperative inguinal hernia, well supported by truss or belt.
3.  From December 10, 1996 to March 25, 2010, a repaired right inguinal hernia was not recurrent, and had no residual manifestation other than a well-healed scar.

4.  Effective March 25, 2010, the Veteran's service-connected bilateral hernia disability, status post-hernia repair, was manifested by, at worst, post-operative recurrent bilateral hernias which were readily reducible and well-supported by a truss or belt.

5.  Resolving reasonable doubt in favor of the Veteran, prior to September 19, 2007, his epididymitis was productive of daytime voiding interval between one and two hours, or awakening to void three to four times per night; after September 19, 2007 the Veteran's chronic epididymitis has been productive of pain and swelling, and urinary frequency and nocturia, but it is not productive of constant albuminuria with some edema, definite decrease in kidney function, or hypertension. 


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by service, and is not due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  From December 10, 1996 to May 17, 2009, the criteria for a compensable rating for residuals of a left inguinal hernia repair were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010); 38 C.F.R. § 4.114, Diagnostic Codes 7802, 7803, 7804, 7805.

3.  From May 17, 2009 to March 25, 2010, the criteria for a rating of 10 percent, but no higher, for residuals of a left inguinal hernia repair were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010); 38 C.F.R. § 4.114, Diagnostic Codes 7802, 7803, 7804, 7805.

4.  From December 10, 1996 to March 25, 2010, the criteria for a compensable rating for residuals of a right inguinal hernia repair were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010); 38 C.F.R. § 4.114, Diagnostic Codes 7802, 7803, 7804, 7805.

5.  Effective March 25, 2010, the criteria for a rating of 20 percent, but no higher, for a bilateral hernia disability, status post- hernia repair, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010); 38 C.F.R. § 4.114, Diagnostic Codes 7802, 7803, 7804, 7805.

6.  The criteria for a 20 percent rating for left epididymitis, and no more, were met prior to September 19, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2010).  

7.  The criteria for a disability rating in excess of 30 percent for left epididymitis effective September 19, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2006, September 2007, and October 2010; rating decisions in September 1997, February 1998, December 2000, April 2008, January 2011; statements of the case in February 1998, July 1998, July 2006; and supplemental statements of the case in October 1999, December 2000, April 2008, September 2009, January 2011, and May 2011.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

Service Connection

The Veteran claims that he has a low back disability that is related to his service.  He has claimed that he developed back pain in service due to heavy lifting, or as due to the service-connected bilateral hernia and epididymitis disabilities. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

Service medical records from the Veteran's period of active duty for training are silent for any disorder or complaint involving the low back.  No back disorder was noted in a reserve service medical examination performed in February 1960, more than a year after his active duty.

On VA medical examination in May 1997, the Veteran reported left-sided back pain with prolonged standing, and with washing dishes.  The Veteran denied an in-service injury to the back.  It was noted that the Veteran had suffered a stroke in 1960.  On examination, straight leg raising was questionably positive on the left at 50 to 60 degrees.  There was some weakness in the left lower extremity.  X-rays of the lumbar spine were normal.  The examiner reported that the Veteran had low back pain with some clinical evidence of mild disc herniation at the L5 level.  The examiner indicated that the Veteran's weakness might represent a residual of the stroke, or disc herniation. 

In a November 1997 statement, the Veteran wrote that his back problem was related to his service-connected hernias and hernia repairs.  He asserted that his back and hernia problems had begun in service in May or June 1957, when he was ordered to carry two buckets of sand for a long period of time.  In April 1998, he wrote that his back problem was directly related to his two hernia operations in 1957 and 1960.

In his December 2001 video conference hearing, the Veteran reported that he had pain and stiffness in his low back in the mornings.  He asserted that he had not had any back problems before his military service.  He indicated that he was not receiving any medical treatment for his back.  In June 2001 the Veteran reported pain in his back with bowel movement.  

On March 2010 VA examination, the Veteran complained of pain in his lower back and pelvis during service while carrying two 50 pound buckets of sand regularly, which eventually caused him to develop hernias.  The Veteran reported a history of low back pain having onset following hernia surgery in 1957.  Reportedly, he heard something pop in his back while carrying the buckets.  He described daily aching pain at 8-9/10.  X-rays of the spine revealed normal intervertebral disc spaces with no evidence of an acute traumatic injury.  The examiner noted that the Veteran's service medical records contained no treatment for a back condition and on examination in February 1960 his spine was evaluated as normal.  The examiner opined that it was less likely than not that his back condition was due to military service or carrying buckets of sand around during service.  The examiner further found that it was less likely than not that the Veteran's low back strain was caused or aggravated by his bilateral hernias or other related service-connected disabilities.  

As an initial matter, the Board finds that the evidence of record does not support the claim for service connection for a back condition on a direct basis.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to report that he experienced pain in his back while carrying buckets of sand in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  

To the extent that the Veteran reports continuity of lumbar spine symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record.

Service medical records from the Veteran's period of active duty for training are silent for any disorder or complaint involving the low back.  No back disorder was noted in a reserve service medical examination performed in February 1960, more than a year after his active duty.  The Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic lumbar spine disorder and sufficient observation to establish chronicity in service.  

After service, complaints of back pain were initially noted on VA medical examination in May 1997, approximately 40 years after his service.  In view of the period without evidence of treatment for back complaints from 1958 to 1997, and the lack of clinical findings or complaints relating to the lower back until 1997, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). Therefore, the Board finds that continuity of symptomatology is not established.  38 C.F.R. § 3.303(b) (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between the current low back symptoms and service or the service-connected epididymitis and bilateral hernias is needed.  VA obtained a medical opinion to address medical causation in March 2010.  On examination, the Veteran attributed his low back pain to carrying heavy weight during service and to his hernias.  After taking into consideration the Veteran's contentions, following a review of the claims file, to include the service medical records, and an examination of the Veteran, the examiner opined that it was less likely than not that his back condition was due to military service or carrying buckets of sand around during service.  The examiner further found that it was less likely than not that the Veteran's low back strain was caused or aggravated by his bilateral hernias or other related service-connected disabilities.  The examiner explained that the Veteran's service medical records contained no treatment for a back condition and on examination in February 1960 his spine was evaluated as normal.  There is no contradictory medical evidence of record.  

The Board finds that the VA examiner's opinion is both competent and credible.  Therefore, the Board attaches significant probative and persuasive value to the March 2010 opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran and examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service medical records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's current back symptoms were not causally related to the service-connected disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991).
The Board has considered the Veteran's statements asserting a nexus between his low back condition and service-connected epididymitis and bilateral hernias and hernia operations.  Although the Veteran is competent to report symptoms associated with his low back, he is not competent to render a medical opinion as to the etiology of this disability.  Evidence must be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (2010).

Due to the medical complexity of the issue involved, the Board finds that the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of less probative value when offered to establish a causal connection between his low back condition and service, or the service-connected epididymitis and bilateral hernias.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones v. West, 12 Vet. App. 460 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his back symptoms and service and the service-connected disabilities.  In contrast, the March 2010 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the March 2010 VA examiner's opinion is the most probative evidence of record.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back condition was incurred in or aggravated during his the service, or is due to or the result of or aggravated by his service-connected epididymitis and bilateral hernias.

Accordingly, the Board finds that the criteria for service connection a low back condition, claimed as due to service or the service-connected epididymitis and bilateral hernias, have not been met and the Veteran's claim is therefore denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
General Rating Principles

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran underwent surgery to repair a left inguinal hernia in December 1957. He had surgery in February 1960 to repair a right inguinal hernia.

On VA medical examination in May 1997, the Veteran reported episodes of testicular swelling and recurrent, intermittent testicular bleeding.  The examiner noted bilateral inguinal hernia scars that were well healed.  The inguinal rings were normal on both sides and there were no inguinal hernias.  

A VA treatment record in September 1997 shows that the Veteran reported a mass in his scrotum that occasionally protruded.  He stated that his private physician determined the mass to be a hernia.  At the time, the Veteran was wearing a truss.

In a November 1997 statement, the Veteran wrote that the two hernia operations had left lesions and continuous swelling.

VA outpatient treatment notes in February 1998 show complaints of pain in the lower abdomen and pelvis.  The examiner noted a question of a left residual hernia, then indicated that no hernia was noted.  The assessment included a possible reducible hernia.  In September 1998, the Veteran reported discomfort in his left eye that occurred with morning urination.  He also reported pain in his left groin.  The examiner noted that the Veteran had scrotal skin tags, and recurrent epididymitis.  The examiner wrote, "Possible recurrence of l[eft] inguinal hernia could not be excluded."  In November 1998, the Veteran reported left scrotal swelling and tenderness.  The examiner found no groin bulge, no palpable hernia, and no palpable defect on either the left or the right side.  The examiner noted tenderness of the left scrotum and testicle along the cord.  "No evidence of recurrent hernia at this time," the examiner wrote, "Suspect epididymitis."  He was seen for left testicular pain in January 1999, and the examiner noted tenderness of the left testicle.  On urology consultations in May and June 1999, he reported intermittent stinging pain in the left inguinal area.  The examiner noted a swollen area at the left epididymitis, and scrotal ultrasound showed possible epididymitis.  The physician recommended a scrotal support.  In a May 1999 VA medical report, the Veteran complained of urinary frequency and post-void dribbling.

In October 1999, the Veteran was examined by private urologist W.F., M.D.  Dr. W.F. found no evidence of residual left or right inguinal hernia.  In November 1999, Dr. W.F. wrote that he had examined the Veteran in October 1999 for chronic left scrotal pain, groin pain, swelling, and ejaculatory discomfort.  Dr. W.F. noted a tender, enlarged, indurated left epididymal head, and that the rest of the genitourinary examination was normal.  Notes from Dr. W.F.'s treatment in 1999 through 2001 show ongoing treatment for epididymitis, a left renal lesion, and obstructive uropathy, without any finding of recurrent inguinal hernia on either side.

In his December 2001 hearing, the Veteran described problems residual to his left and right inguinal hernias manifested by swelling of the scrotum when he awoke in the morning.  He testified that he had scrotal pain, and that he wore a scrotal support.  The Veteran indicated that he was treated for these problems by Dr. W.F. He reported that he wore a truss for his left hernia.  He stated that Dr. W.F. informed him that his symptoms were due to epididymitis, and not to groin injury.

A VA treatment note in February 2002 shows complaints of back pain that radiated down to the groin area, urinary frequency, burning, and pain.  The clinician noted tender left epididymus along with a diagnosis of epididymitis.  No inguinal hernia was appreciated.  He was treated with antibiotics and anti-inflammatories.  In a November 2005 VA medical report, the Veteran reported chronic frequency of urination about six to seven times day and night. 

An ambulatory surgery report in September 2007 shows that the Veteran underwent a cystoscopy that revealed a wide caliber bulbar urethral stricture at 16-French scope.  The clinician noted the Veteran's history of severe voiding dysfunction and epididymitis.  A surgical pathology report noted prostatic adenocarcinoma.  

On VA genitourinary examination in September 2007, the Veteran complained of increased urinary frequency since 2002, with daytime urinary frequency of every two hours, and nocturia four to five times per night.  There was no strangury, a history of hesitancy, urgency, dribbling, incontinence or weak stream.  The examiner noted intermittent acute chronic epididymitis since service.  The examiner noted a history of essential hypertension.  His blood pressure was 149/100.  Treatment consisted of medication, including antibiotics.  On examination, the examiner there were right and left surgical scars on the abdomen with no palpable mass and no inguinal hernia.  The examiner attributed the Veteran's urinary frequency to his urethral stricture, which likely resulted from the acute and chronic epididymitis.  Thereafter in a February 2008 addendum report, the examiner retracted his prior opinion relating the Veteran's urethral stricture to epididymitis.

By a rating decision in April 2008, the RO increased the Veteran's disability rating for left epididymitis to 30 percent, effective September 19, 2007.  

A private treatment note in January 2008, reported recurrent episodes of epididymitis and urinary tract infections that may have been related to urethral stricture.  A medical evaluation report in April 2008 recorded a history of multiple urologic problems, to include urethral stricture, epididymitis, hydrocoele, penile pack, elevated PSA, prostate cancer, and benign prostatic hypertrophy.  The clinician related the Veteran's urethral stricture to his epididymitis.

VA treatment records in May and October 2009 show continued complaints of left testicle pain with occasional burning with urination.  There was blood in the urine.  The Veteran reported that medication for treatment of epididymitis was not working.  The clinician noted a small left inguinal hernia.

On March 2010 VA examination, the Veteran complained of pain in his lower back and pelvis during service while carrying two 50 pound buckets of sand regularly, which eventually caused him to develop hernias.  The Veteran wore a truss outside the house.  The truss prevented the hernias from protruding.  He voided every two hours during the day and five times a night.  He wore two pairs of underwear at night to prevent leakage.  The Veteran reported trouble distinguishing pain caused by his hernia as opposed to the epididymitis.  He took daily medication when his epididymitis flared and took antibiotics for 15 days every month.  Increased physical activity could precipitate a flare.  His epididymitis flared approximately 15 times a month.  Pain would flare-up to 7-8/10.  The Veteran was unable to walk comfortably during flares in pain and would mostly spend his time lying down.  He had a history of urinary tract infections and urethral stricture thought to be related to the epididymitis.  The Veteran reported being unemployed.  

The examiner described a right inguinal area hypopigmentated horizontal scar measuring 10 centimeters by 1 millimeter.  The scar was faintly visible, nontender, and superficial.  There was no keloid, induration, or fixation to underlying structures.  The scar was flat without elevation or depression.  There was a left inguinal area hypopigmentated horizontal scar measuring 7 centimeters by 1 millimeter.  The scar was nontender and superficial.  There was no keloid, induration, ulceration, or fixation to underlying structures.  On examination, there was no drainage or lesion on the scrotum.  There was no edema.  The examiner noted bilateral small inguinal hernias protruding in suprapubic area.  The hernias were reducible.  The examiner reported bilateral recurrent hernias, left larger than the right, but with more discomfort from the right.  The examiner determined that the Veteran was limited from lifting anything heavier than 25 pounds to his hernias.  The examiner determined that the Veteran's inability to work appeared to be related to epididymitis with intermittent scrotal swelling.  The examiner opined that the Veteran was not incapacitated.  The epididymitis was not productive of constant albuminuria with edema.  It did not decrease his kidney function.  Testing revealed normal bun of 13 and creatinine of 1.1 in 2/2010.  Epididymitis did not cause hypertension, and his highest blood pressure reading during the examination was 158/90.  
  
Increased Ratings for Residuals of Right and Left Inguinal Hernia Repairs

The Veteran's right and left inguinal hernias are rated under Diagnostic Code 7338.  The criteria provide a 0 percent disability rating for a hernia that is small, reducible, or without true hernia protrusion, or remediable hernia.  A 10 percent disability rating is provided for recurrent postoperative hernias that are readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for small recurrent postoperative hernias or unoperated irremediable hernias that are not well supported by truss, or not readily reducible.  A 60 percent disability rating is provided for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  A note to the diagnostic code directs the rater to add 10 percent for bilateral involvement, provided the second hernia is compensable.  The more severely disabling hernia is rated and 10 percent, only, is added for the second hernia if the second hernia if of a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).

Prior to May 2009, the Veteran received treatment for chronic pain and swelling in the left side of the scrotum.  On two occasions in 1998, physicians indicated it was possible that the Veteran's left inguinal hernia had recurred.  However, on several examinations, including the VA genitourinary examination in September 2007, physicians concluded that the Veteran did not have any recurrence of the repaired left inguinal hernia, or any residual except for a well healed scar.  VA physicians and the Veteran's private urologist attributed the Veteran's pain and swelling to left epididymitis.  The preponderance of the evidence indicates that the Veteran's 1957 left inguinal hernia is postoperative, but there was no evidence of recurrence prior to May 2009.  In the absence of recurrence, the residuals of the left inguinal hernia did not meet the criteria for a 10 percent rating under Diagnostic Code 7338.  Therefore prior to May 2009, the Board finds that the preponderance of the evidence is against the claim for a higher rating and the claim for a rating higher than 0 percent for left inguinal hernia is denied.

VA treatment records in May 2009 recorded a diagnosis of small left inguinal hernia.  Additionally, the evidence of record supports a finding that at that time the Veteran wore a truss for his left hernia.  Therefore, the Board finds that the Veteran is entitled to a compensable rating of 10 percent, but not higher, effective May 17, 2009, through March 25, 2010.  The Veteran's disability, however, did not warrant a higher rating because he did not have a diagnosis of a small, recurrent hernia that was not readily reducible, or not well supported by truss.  38 C.F.R. § 4.114 (2010).

Furthermore, he did not warrant any additional rating because the right inguinal hernia was not shown to be of a compensable degree.  Prior to March 25, 2010, the medical records did not show any evidence of recurrence of the repaired right inguinal hernia, nor was there evidence of any residual of that hernia except for a well healed scar.  Thus, the Board finds that the preponderance of the evidence is against a rating in excess of 0 percent for the residuals of the right inguinal hernia prior to March 25, 2010.

In a January 2011 rating decision, the RO granted a 10 percent disability rating for residuals of a bilateral hernia disability, status post-hernia repair, effective March 25, 2010.

After reviewing the evidence of record, the Board finds that the Veteran's symptoms more nearly approximate a 20 percent rating effective March 25, 2010.  On March 2010 VA examination, the examiner noted bilateral small inguinal hernias protruding in suprapubic area.  The hernias were reducible.  The Veteran reported that he wore a truss outside the house to prevent the hernias from protruding.  The examiner diagnosed bilateral recurrent hernias, left larger than the right, but with more discomfort from the right.  The examiner determined that the Veteran was limited from lifting anything heavier than 25 pounds to his hernias.  Resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's left and right inguinal hernias are each entitled to a 10 percent disability rating, because both are shown to be compensable.  Therefore, the more severe will be rated 10 percent disabling and another 10 percent will be added for a second hernia which is compensable in degree.  Therefore, a 20 percent rating is appropriate effective March 25, 2010. § 4.114, Diagnostic Code 7338 (2010).

The Board finds that a rating higher than 20 percent as of March 25, 2010, is not warranted.  The evidence does not show that either of the inguinal hernias were not reducible or were not well supported by a truss.

Additionally, it is noted that the Veteran's right and left inguinal hernia repairs involve surgical scars.  Therefore, the Board has considered whether the Veteran is entitled to separate ratings for scars. 

A separate compensable rating for a scar may be assigned if the scar is superficial, poorly nourished, with repeated ulceration; or superficial, tender, and painful on objective demonstration; or limits function of the affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002).  After August 30, 2002, a separate compensable rating for a scar may be assigned if the scar is superficial and does not cause limited motion, but covers an area of 144 square inches (929 square centimeters) or greater; or if the scar is superficial and unstable; or if the scar is painful on examination; or limits function of the affective part under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804,7805 (2007).

The criteria for rating scars under 38 C.F.R. § 4.118 were revised effective October 23, 2008.  Application of the new criteria is limited to claims filed on or after October 23, 2008.  Here, the Veteran's claims were received prior to October 23, 2008, and he has not requested any review under the new criteria.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

On VA medical examination in May 1997, the examiner noted bilateral inguinal hernia scars that were well healed.  On examination in September 2007, the examiner there were right and left surgical scars on the abdomen with no palpable mass and no inguinal hernia.  On March 2010 VA examination, the examiner described a right inguinal area hypopigmentated horizontal scar measuring 10 centimeters by 1 millimeter.  The scar was faintly visible, nontender and superficial.  There was no keloid, induration, or fixation to underlying structures.  The scar was flat without elevation or depression.  There was a left inguinal area hypopigmentated horizontal scar measuring 7 centimeters by 1 millimeter.  The scar was nontender and superficial.  There was no keloid, induration, ulceration, or fixation to underlying structures.  

At none of the VA examinations were the right or left post-operative scars poorly nourished, or painful, causing limited function, or covering an area of 144 square inches.  Rather the record shows that the scars were not adherent to the underlying tissue and did not cause limitation of function. 

Accordingly, throughout the period on appeal the Board finds that the evidence shows that the scars are superficial, nontender, and stable without pain on examination or functional loss and neither surgical scar, nor both scars in combinations, covers an area of 144 square inches, and the criteria for a compensable rating under Diagnostic Codes 7802, 7803, 7804, or 7805 have not been met.

In summary, the Board finds a compensable disability rating for residuals of a left inguinal hernia was not warranted prior to May 2009, and a 10 percent rating was from May 17, 2009, to March 25, 2010.  The Board further finds that prior to March 25, 2010, a compensable disability rating for residuals of a right inguinal hernia was not warranted.  In addition, the Board finds that a 20 percent rating, but no higher, for a bilateral hernia disability, status post-hernia repair, is warranted effective March 25, 2010.  The Board has resolved all reasonable doubt in favor of the Veteran in making this decision, but finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings for Left Epididymitis

The Veteran's left epididymitis was evaluated as chronic epididymo-orchitis under Diagnostic Code 7525 which indicates that epididymo-orchitis will be rated as a urinary tract infection.  A urinary tract infection is rated under 38 C.F.R. § 4.115a.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2010).  A 10 percent rating is assigned for a urinary tract infection with long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is assigned for a urinary tract infection with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A urinary tract infection manifested by poor renal function should be rated as renal dysfunction.  38 C.F.R. § 4.115a (2010).

Renal dysfunction is rated at 30 percent disabling when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating under the criteria for renal dysfunction requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2010).  

Diagnostic Code 7101 provides that a 10 percent rating is warranted for hypertension with a diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or a prior history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 40 percent rating under Diagnostic Code 7101 requires diastolic pressure predominantly 120 or more.  38 C.F.R. § 4.118, Diagnostic Code 7101 (2010).

Higher ratings are also available under the criteria for rating voiding dysfunction, specifically under the criteria for urine leakage and frequency.  38 C.F.R. § 4.115a (2010).  Under the rating criteria for a urine leakage, a 40 percent rating is warranted for a voiding dysfunction of continual urine leakage, post surgical urinary diversion, urinary incontinence or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times a day.  A 60 percent rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  Under the criteria for urinary frequency, a higher 40 percent rating is warranted for urinary frequency with a daytime voiding interval of less than one hour or a frequency resulting in awakening to void five or more times a night.  38 C.F.R. § 4.115a.

Affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence attributes the Veteran's urinary frequency to the his epididymitis.  Thus, the Board will rate the Veteran's epididymitis on the basis of urinary frequency prior to September 19, 2007. 

Prior to September 17, 2007, the Veteran's epididymitis was manifested by pain, left scrotal swelling and tenderness, post-void dribbling, and ejaculatory discomfort.  The Veteran also reported urinary frequency of about six to seven times day or every two hours, with nocturia four to five times per night.  The Veteran wore a scrotal support and treated the condition with medication, to include antibiotics.  Private treatment records in 1999 through 2001 show ongoing treatment for epididymitis, a left renal lesion, and obstructive uropathy.  In September 2007, the Veteran underwent a cystoscopy that revealed a wide caliber bulbar urethral stricture at 16-French scope.  The clinician noted the Veteran's history of severe voiding dysfunction and epididymitis.  On VA genitourinary examination in September 2007, the examiner attributed the Veteran's urinary frequency to his urethral stricture, which likely resulted from the acute and chronic epididymitis.  While the examiner retracted the opinion in a February 2008 addendum report, a clinician in April 2008 related the Veteran's urethral stricture to his epididymitis.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating, but not higher, is warranted based upon urinary frequency from December 14, 1998.  38 C.F.R. § 4.115a (2010).

Although prior to September 19, 2007, the Veteran reported nocturia four to five times a night, the Board finds that a rating in excess of 20 percent is not warranted as the Veteran has not been shown to have a daytime voiding interval less than one hour, or awakening to void five or more times per night.  The evidence showing that he awoke to void four to five times per night implies that he awoke less than five times per to void on many nights.  There was also no demonstration of the need to wear absorbent materials.  Thus the Board finds that the disability picture presented was more consistent with a 20 percent disability rating.  38 C.F.R. § 4.115a (2010).

By a rating decision in April 2008, the RO increased the Veteran's disability rating for left epididymitis to 30 percent, effective September 19, 2007.  The Veteran appealed for a higher rating.  

After September 2007, the Veteran's epididymitis was manifested by pain, left scrotal swelling and tenderness, occasional burning with urination, and recurrent urinary tract and urethral stricture thought to be related to the epididymitis.  The Veteran also reported urinary frequency of about every two hours, with nocturia five times per night.  On VA examination in March 2010, the Veteran reported that he took daily medication when his epididymitis flared and took antibiotics for 15 days every month.  Increased physical activity could precipitate a flare.  His epididymitis flared approximately 15 times a month.  Pain flared to 7-8/10.  He was unable to walk comfortably during flares in pain and mostly spent his time lying down.  

The Board finds that as of September 19, 2007, the evidence does not show strangury, a history of hesitancy, urgency, incontinence or weak stream.  On March 2010 VA examination, there was no drainage or lesion on the scrotum, and there was no edema.  The examiner found that epididymitis was not productive of constant albuminuria with edema.  It did not decrease his kidney function.  Testing revealed normal bun of 13 and creatinine of 1.1 in 2/2010.  Epididymitis did not cause hypertension, and his highest blood pressure reading during the examination was 158/90.  

Accordingly, after September 19, 2007, the Board finds that the Veteran's chronic epididymitis has been productive of pain and swelling, and urinary frequency and nocturia, but constant albuminuria with some edema, and definite decrease in kidney function have not been shown, nor is the epididymitis shown to cause hypertension.  Therefore, the Board finds that the criteria for a higher rating have not been met.

Accordingly, the Board finds that after September 2007 the weight of the credible evidence demonstrates that the Veteran's left epididymitis does not warrant a rating in excess of 30 percent.  As the preponderance of the evidence is against the claim for an increased rating, the claim for a rating higher than 30 percent after September 19, 2007 must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected bilateral hernia and epididymitis disabilities, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's bilateral hernia disability, status post-hernia repair, or epididymitis, is productive of total occupational impairment, and the evidence does not show that that the disorders cause unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  While the evidence shows that the epididymitis interfered with employment to some degree, that interference was contemplated by the assigned rating, and higher ratings are available for that disability which are not warranted.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. §3.321(b)(1) (2010).








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability is denied.

From December 10, 1996, to May 17, 2009, a compensable disability rating for residuals of a left inguinal hernia repair is denied.

From May 17, 2009, to March 25, 2010, a disability rating of 10 percent, but no higher, for residuals of a left inguinal hernia repair is granted.

From December 10, 1996 to March 25, 2010, a compensable disability rating for residuals of a right inguinal hernia repair is denied.  

Effective March 25, 2010, a disability rating of 20 percent, but no higher, for a bilateral hernia disability, status post-hernia repair, is granted.

From December 14, 1998 to September 19, 2007, a 20 percent disability rating for left epididymitis is granted.

Effective September 19, 2007 a disability rating higher than 30 percent for left epididymitis is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.

The Veteran contends that he is entitled to a TDIU because he cannot work as a result of his service-connected epididymitis and bilateral hernia disability, status post-hernia repair.  

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU, provided he is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).  Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In the present case, the Veteran is service-connected for a bilateral hernia disability, status post- hernia repair, rated as 20 percent disabling, and left epididymitis, rated as 30 percent disabling.  He does not have a sufficient rating to satisfy the threshold percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  But, he can still show his entitlement to this benefit by establishing his unemployability under the special provisions of § 4.16(b).  38 C.F.R. § 3.321(b)(1) (2009); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board is precluded from assigning an extra- schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Veteran is currently unemployed.  On March 2010 VA examination, while the examiner opined that the Veteran was not incapacitated, the examiner determined that the Veteran's inability to work appeared to be related to epididymitis with intermittent scrotal swelling.  Because there is medical and lay evidence of record at least suggesting the Veteran's service-connected disabilities preclude him from working in all forms of substantially gainful employment, the Board finds that his case must be referred to the appropriate official for this consideration under 38 C.F.R. § 4.16(b).

The Board, therefore, is remanding this TDIU claim for referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the TDIU claim to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 4.16(b).  Referral is mandatory, although the decision of whether to award a TDIU rating remains to be decided by the Director of Compensation and Pension Service or designate.  Additional development of the claim may be undertaken if deemed necessary.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans  Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


